Exhibit 99.2 Testing Labs Business Summary The State-by-State expansion of medical and recreational marijuana regulation has spawned a growing need for certified cannabis testing labs to inspect and certify the quality of marijuana and marijuana-infused products. Ga-Du Corporation has developed a scalable business (including laboratory equipment and design as well as proprietary processes) and put in place the operational team to execute a State-by-State certified cannabis testing lab business. The key driver behind the growth in this sub-sector is thatmanystates are requiring certified testing as part of the marijuana production and retail pipeline. These kinds of requirements are likely to increase and to generatethe potential for a steady stream of customersin States wherea lack a certified testing labsand/or labs without the necessary capability to test as required by States and/or Producers,creates a pent-up demand for testing services.For example,in Oregon theStateregulatory body has forecast a need for at least 119 additional labs,where only four(4)such labs are currentlyin operation.In someStatesthe capacity shortfallisobstructing the flow of product to themarketplace. Ga-Du’s proprietary testing lab processes provides for the rapid deployment of services and allowing for continuous laboratory expansion. By bringing certified cannabis testing labs under the Eco Sciences brand, Ga-Du canbe enabled to accelerateits plans to deploy testing labs by taking advantage of ESSI’s existing business relationships and customer pipeline. In doing so, Ga-Du’s Management team is committed to ESSI’s vision of providing technology solutions for health and wellness and views certified cannabis testing labs as an integral component within the multitude of ESSI health and wellness solutions.
